Citation Nr: 1201974	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  08-30 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In her October 2008 substantive appeal, the appellant indicated her desire to testify at a local Decision Review Officer (DRO) hearing at the RO.  Pursuant to 38 C.F.R.  § 3.103(c) (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  

In a subsequent September 2009 submission, the appellant then requested that the DRO hearing be postponed pending the change in regulation regarding 38 C.F.R. § 3.304(f).  Despite her desire for a postponement, the claims file does not contain any indication of whether the Veteran or his representative was contacted after the September 2009 submission and does not contain a withdrawal of the DRO hearing request.

As such, the appellant must be provided an opportunity to present testimony at a DRO hearing before the Board may proceed with appellate review.  Upon remand, the appellant should be scheduled for a DRO hearing at the RO, if she still desires such a hearing.  38 C.F.R. § 20.1507.

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under 38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the appellant.  In essence, the following sequence is required: There must be a decision by the RO, the appellant must express timely disagreement with the decision, VA must respond by explaining the basis for the decision to the appellant, and finally, the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2011).

In February 2008, the RO issued a rating decision denying entitlement to DEA benefits under Chapter 35, Title 38, of the United States Code.

The appellant timely submitted a notice of disagreement in March 2008 as to all the issues adjudicated in the February 2008 rating decision, including the third issue on the title page of this decision.  A statement of the case was issued in September 2008 as to the first two issues listed on the title page and appeals to those matters were timely perfected.  

However, in the September 2008 statement of the case, the RO instead identified the appellants last claim as entitlement to accrued benefits due and unpaid the Veteran at the time of his death, an issue which was not adjudicated in the February 2008 rating decision.  As such, an appropriate statement of the case has not been issued regarding the claim for entitlement to DEA benefits under Chapter 35, Title 38.  The filing of a notice of disagreement initiates the appeal process.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue (entitlement to DEA benefits under Chapter 35, Title 38).  Id. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for a DRO hearing at the RO regarding her claims for entitlement to service connection for the cause of the Veteran's death and DIC benefits under 38 U.S.C.A. § 1318.  The appellant and her representative must be provided proper notice of the date and time of the scheduled hearing and the notification must be documented in the claims file.  If the appellant no longer desires the requested hearing, a signed writing to that effect must be placed in the claims file.  The appellant may also request a hearing before the Board instead of a hearing before the RO or, in the alternative, withdraw her request for a hearing. 

2. After completing the requested action and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the appellant and her representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

3. Issue the appellant an appropriate statement of the case on the issue of entitlement to DEA benefits under Chapter 35, Title 38.  The appellant should be informed of her appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


